Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36094 Page 1 of 42




    1
    2
    3
    4
    5
                                  UNITED STATES DISTRICT COURT
    6                           SOUTHERN DISTRICT OF CALIFORNIA
    7
        QUALCOMM INCORPORATED,                    Case No. 3:17-cv-1375-DMS-MDD
    8
                                Plaintiff,        [PROPOSED] JOINT JURY
    9
                                                  INSTRUCTIONS1
   10           v.
   11                                             Trial Date: March 4, 2019
        APPLE INC.,
   12
   13                           Defendant.        Judge: Hon. Dana M. Sabraw
   14
        AND RELATED COUNTERCLAIMS
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
        1
             The parties agree that the submission of an instruction in these proposals is not a
   26 concession that any issue belongs to the jury. The parties are continuing to negotiate
   27 these proposed instructions and reserve the right to modify them further in accordance
      with their negotiations and with the Court’s directives in this regard.
   28
                                                 -1-
                                                             [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                     Case No. 3:17-cv-1375-DMS-MDD
        ActiveUS 172038046v.1
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36095 Page 2 of 42




    1
    2
    3
    4
    5                       PRELIMINARY INSTRUCTIONS
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            -1-
                                                     [PROPOSED] JOINT JURY INSTRUCTIONS
                                                             Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36096 Page 3 of 42




    1                        PRELIMINARY INSTRUCTION NO. 12
    2                                       DUTY OF JURY
    3         Members of the jury: you are now the jury in this case. It is my duty to instruct
    4 you on the law.
    5         It is your duty to find the facts from all the evidence in the case. To those facts
    6 you will apply the law as I give it to you. You must follow the law as I give it to you
    7 whether you agree with it or not. And you must not be influenced by any personal likes
    8 or dislikes, opinions, prejudices or sympathy. That means that you must decide the
    9 case solely on the evidence before you. You will recall that you took an oath to do so.
   10         At the end of the trial I will give you final instructions. It is the final instructions
   11 that will govern your duties.
   12         Please do not read into these instructions, or anything I may say or do, that I have
   13 an opinion regarding the evidence or what your verdict should be.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
        2
              Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 1.3
   27
        (modified).
   28
                                                     -2-
                                                                 [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                         Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36097 Page 4 of 42




    1                        PRELIMINARY INSTRUCTION NO. 23
    2                         OVERVIEW OF APPLICABLE LAW
    3         In deciding the issues I just discussed, you will be asked to consider specific
    4 legal standards. I will give you an overview of those standards now and will review
    5 them in more detail before the case is submitted to you for your verdict.
    6         The first issue you will be asked to decide is whether Apple Inc. (“Apple”) has
    7 infringed the claims of the asserted patents. Infringement is assessed on a claim-by-
    8 claim basis. Therefore, there may be infringement as to one claim but not infringement
    9 as to another. There are a few different ways that a patent may be infringed. I will
   10 explain the requirements for each of these types of infringement to you in detail at the
   11 conclusion of the case. In general, however, Apple may infringe the asserted patents by
   12 making, using, selling, or offering for sale in the United States, or by importing into the
   13 United States, a product or by using a method meeting all the requirements of a claim
   14 of the asserted patents. Apple may also indirectly infringe the asserted patents by
   15 contributing to infringement by another entity, or by inducing another person or entity
   16 to infringe. I will provide you with more detailed instructions on the requirements for
   17 each of these types of infringement at the conclusion of the case.
   18         Another issue you will be asked to decide is whether the asserted patents are
   19 invalid. A patent may be invalid for a number of reasons, including because it claims
   20 subject matter that is not new or is obvious. For a claim to be invalid because it is not
   21 new, Apple must show, by clear and convincing evidence, that all of the elements of a
   22 claim are present in a single previous device or method, or sufficiently described in a
   23 single previous printed publication or patent. We call these “prior art.” If a claim is not
   24 new, it is said to be anticipated.
   25
   26
        3
              Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) –
   27
        Preliminary Instruction A.4 (modified).
   28
                                                   -3-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36098 Page 5 of 42




    1         Another way that a claim may be invalid is that it may have been obvious. Even
    2 though every element of a claim is not shown or sufficiently described in a single piece
    3 of “prior art,” the claim may still be invalid if it would have been obvious to a person of
    4 ordinary skill in the field of technology of the patent at the relevant time. You will need
    5 to consider a number of questions in deciding whether the invention(s) claimed in the
    6 asserted patents are obvious. I will provide you detailed instructions on these questions
    7 at the conclusion of the case.
    8         If you decide that any claim of the asserted patents has been infringed and is not
    9 invalid, you will then need to decide any money damages to be awarded to Qualcomm
   10 Incorporated (“Qualcomm”) to compensate it for the infringement. A damages award
   11 should put Qualcomm in approximately the same financial position that it would have
   12 been in had the infringement not occurred, but in no event may the damages award be
   13 less than what Qualcomm would have received had it been paid a reasonable royalty. I
   14 will instruct you later on the meaning of a reasonable royalty. The damages you award
   15 are meant to compensate Qualcomm and not to punish Apple. You may not include in
   16 your award any additional amount as a fine or penalty, above what is necessary to
   17 compensate Qualcomm for the infringement, in order to punish Apple. I will give you
   18 more detailed instructions on the calculation of damages at the conclusion of the case.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -4-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36099 Page 6 of 42




    1                       PRELIMINARY INSTRUCTION NO. 44
    2                     NO TRANSCRIPT AVAILABLE TO JURY
    3         I urge you to pay close attention to the trial testimony as it is given. During
    4 deliberations you will not have a transcript of the trial testimony.
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
        4
              Manual of Model Civil Jury Instructions for the District Courts of the Ninth
   27
        Circuit (Jan. 2019) – Instruction 1.17.
   28
                                                  -5-
                                                            [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36100 Page 7 of 42




    1                       PRELIMINARY INSTRUCTION NO. 65
    2                              CONDUCT OF THE JURY
    3         I will now say a few words about your conduct as jurors.
    4         First, keep an open mind throughout the trial, and do not decide what the verdict
    5 should be until you and your fellow jurors have completed your deliberations at the end
    6 of the case.
    7         Second, because you must decide this case based only on the evidence received
    8 in the case and on my instructions as to the law that applies, you must not be exposed to
    9 any other information about the case or to the issues it involves during the course of
   10 your jury duty. Thus, until the end of the case or unless I tell you otherwise:
   11         Do not communicate with anyone in any way and do not let anyone else
   12 communicate with you in any way about the merits of the case or anything to do with it.
   13 This includes discussing the case in person, in writing, by phone or electronic means,
   14 via email, text messaging, or any internet chat room, blog, website or application,
   15 including but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn,
   16 Snapchat, or any other forms of social media. This applies to communicating with your
   17 fellow jurors until I give you the case for deliberation, and it applies to communicating
   18 with everyone else including your family members, your employer, the media or press,
   19 and the people involved in the trial, although you may notify your family and your
   20 employer that you have been seated as a juror in the case, and how long you expect the
   21 trial to last. But, if you are asked or approached in any way about your jury service or
   22 anything about this case, you must respond that you have been ordered not to discuss
   23 the matter and report the contact to the court.
   24         Because you will receive all the evidence and legal instruction you properly may
   25 consider to return a verdict: do not read, watch, or listen to any news or media accounts
   26 or commentary about the case or anything to do with it; do not do any research, such as
   27   5
              Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 1.15.
   28
                                                  -6-
                                                             [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36101 Page 8 of 42




    1 consulting dictionaries, searching the Internet, or using other reference materials; and
    2 do not make any investigation or in any other way try to learn about the case on your
    3 own. Do not visit or view any place discussed in this case, and do not use Internet
    4 programs or other devices to search for or view any place discussed during the trial.
    5 Also, do not do any research about this case, the law, or the people involved—including
    6 the parties, the witnesses or the lawyers—until you have been excused as jurors. If you
    7 happen to read or hear anything touching on this case in the media, turn away and
    8 report it to me as soon as possible.
    9         These rules protect each party’s right to have this case decided only on evidence
   10 that has been presented here in court. Witnesses here in court take an oath to tell the
   11 truth, and the accuracy of their testimony is tested through the trial process. If you do
   12 any research or investigation outside the courtroom, or gain any information through
   13 improper communications, then your verdict may be influenced by inaccurate,
   14 incomplete, or misleading information that has not been tested by the trial process.
   15 Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the
   16 case based on information not presented in court, you will have denied the parties a fair
   17 trial. Remember, you have taken an oath to follow the rules, and it is very important
   18 that you follow these rules.
   19         A juror who violates these restrictions jeopardizes the fairness of these
   20 proceedings. If any juror is exposed to any outside information, please notify the court
   21 immediately.
   22
   23
   24
   25
   26
   27
   28
                                                   -7-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36102 Page 9 of 42




    1                       PRELIMINARY INSTRUCTION NO. 76
    2                            PUBLICITY DURING TRIAL
    3        If there is any news media account or commentary about the case or anything to
    4 do with it, you must ignore it. You must not read, watch or listen to any news media
    5 account or commentary about the case or anything to do with it. The case must be
    6 decided by you solely and exclusively on the evidence that will be received in the case
    7 and on my instructions as to the law that applies. If any juror is exposed to any outside
    8 information, please notify me immediately.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27   6
             Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 1.16.
   28
                                                  -8-
                                                             [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36103 Page 10 of 42




     1
     2
     3
     4
     5
     6
     7              INSTRUCTIONS AT THE CLOSE OF EVIDENCE
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            -9-
                                                      [PROPOSED] JOINT JURY INSTRUCTIONS
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36104 Page 11 of 42




     1                             FINAL INSTRUCTION NO. 87
     2                                  DUTY OF THE JURY
     3         Members of the Jury: Now that you have heard all of the evidence and the
     4 arguments of the attorneys, it is my duty to instruct you on the law that applies to this
     5 case.
     6         It is your duty to find the facts from all the evidence in the case. You will apply
     7 the law, as I give it to you, to those facts. You must follow the law as I give it to you
     8 whether you agree with it or not. And you must not be influenced by any personal likes
     9 or dislikes, opinions, prejudices, or sympathy. That means that you must decide the
    10 case solely on the evidence before you. You will recall that you took an oath to do so.
    11         Please do not read into these instructions or anything that I may say or do or have
    12 said or done that I have an opinion regarding the evidence or what your verdict should
    13 be.
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         7
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 1.4.
    28
                                                   -10-
                                                               [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                       Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36105 Page 12 of 42




     1                            FINAL INSTRUCTION NO. 98
     2                              CONDUCT OF THE JURY
     3         Because you must base your verdict only on the evidence received in the case
     4 and on these instructions, I remind you that you must not be exposed to any other
     5 information about the case or to the issues it involves. Except for discussing the case
     6 with your fellow jurors during your deliberations:
     7         Do not communicate with anyone in any way and do not let anyone else
     8 communicate with you in any way about the merits of the case or anything to do with it.
     9 This includes discussing the case in person, in writing, by phone or electronic means,
    10 via email, via text messaging, or any internet chat room, blog, website or application,
    11 including but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn,
    12 Snapchat, or any other forms of social media. This applies to communicating with your
    13 family members, your employer, the media or press, and the people involved in the
    14 trial. If you are asked or approached in any way about your jury service or anything
    15 about this case, you must respond that you have been ordered not to discuss the matter
    16 and to report the contact to the court.
    17         Do not read, watch, or listen to any news or media accounts or commentary
    18 about the case or anything to do with it, although I have no information that there will
    19 be news reports about this case; do not do any research, such as consulting dictionaries,
    20 searching the Internet, or using other reference materials; and do not make any
    21 investigation or in any other way try to learn about the case on your own. Do not visit
    22 or view any place discussed in this case, and do not use Internet programs or other
    23 devices to search for or view any place discussed during the trial. Also, do not do any
    24 research about this case, the law, or the people involved—including the parties, the
    25 witnesses or the lawyers—until you have been excused as jurors. If you happen to read
    26
         8
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 3.2.
    28
                                                  -11-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36106 Page 13 of 42




     1 or hear anything touching on this case in the media, turn away and report it to me as
     2 soon as possible.
     3         These rules protect each party’s right to have this case decided only on evidence
     4 that has been presented here in court. Witnesses here in court take an oath to tell the
     5 truth, and the accuracy of their testimony is tested through the trial process. If you do
     6 any research or investigation outside the courtroom, or gain any information through
     7 improper communications, then your verdict may be influenced by inaccurate,
     8 incomplete or misleading information that has not been tested by the trial process.
     9 Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the
    10 case based on information not presented in court, you will have denied the parties a fair
    11 trial. Remember, you have taken an oath to follow the rules, and it is very important
    12 that you follow these rules.
    13         A juror who violates these restrictions jeopardizes the fairness of these
    14 proceedings. If any juror is exposed to any outside information, please notify the court
    15 immediately.
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   -12-
                                                               [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                       Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36107 Page 14 of 42




     1                            FINAL INSTRUCTION NO. 109
     2                   DEPOSITION IN LIEU OF LIVE TESTIMONY
     3        A deposition is the sworn testimony of a witness taken before trial. The witness
     4 is placed under oath to tell the truth and lawyers for each party may ask questions. The
     5 questions and answers are recorded. When a person is unavailable to testify at trial, the
     6 deposition of that person may be used at the trial.
     7        The deposition of various witnesses were taken prior to this trial. You should
     8 consider deposition testimony, presented to you in court in lieu of live testimony,
     9 insofar as possible, in the same way as if the witness had been present to testify. 10
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22   9
              Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    23 Circuit (Jan. 2019) – Instruction 2.4.
       10
    24        The Parties reserve the right to modify or propose additional instruction
       clarifying the use of testimony from trials, hearings before the ITC, and witness
    25 statements, should it be necessary.
    26        The Parties conditionally offer this instruction, for use in the event that
       deposition testimony is offered in lieu of live testimony. The Parties agree that this
    27
       instruction is otherwise unnecessary.
    28
                                                 -13-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36108 Page 15 of 42




     1                             FINAL INSTRUCTION NO. 1111
     2                             USE OF INTERROGATORIES
     3         Evidence was presented to you in the form of answers of one of the parties to
     4 written interrogatories submitted by the other side. These answers were given in
     5 writing and under oath before the trial in response to questions that were submitted
     6 under established court procedures. You should consider the answers, insofar as
     7 possible, in the same way as if they were made from the witness stand. 12
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24   11
             Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    25 Circuit (Jan. 2019) – Instruction 2.11.
         12
    26        The Parties conditionally offer this instruction, for use in the event that responses
       to interrogatory requests are introduced at trial. The Parties agree that this instruction is
    27
       otherwise unnecessary.
    28
                                                    -14-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36109 Page 16 of 42




     1                           FINAL INSTRUCTION NO. 1213
     2          CHARTS AND SUMMARIES NOT RECEIVED IN EVIDENCE
     3        Certain charts and summaries not admitted into evidence have been shown to you
     4 in order to help explain the contents of books, records, documents, or other evidence in
     5 the case. Charts and summaries are only as good as the underlying evidence that
     6 supports them. You should, therefore, give them only such weight as you think the
     7 underlying evidence deserves.
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
         13
    26       Manual of Model Civil Jury Instructions for the District Courts of the Ninth
       Circuit (Jan. 2019) – Instruction 2.14; United States v. Wood, 943 F.2d 1048, 1053-54
    27
       (9th Cir. 1991) (citing United States v. Soulard, 730 F.2d 1292, 1300 (9th Cir. 1984)).
    28
                                                  -15-
                                                             [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36110 Page 17 of 42




     1                          FINAL INSTRUCTION NO. 1314
     2             CHARTS AND SUMMARIES RECEIVED IN EVIDENCE
     3         Certain charts and summaries have been admitted into evidence to illustrate
     4 information brought out in the trial. Charts and summaries are only as good as the
     5 testimony or other admitted evidence that supports them. You should, therefore, give
     6 them only such weight as you think the underlying evidence deserves.
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         14
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 2.15.
    28
                                                -16-
                                                           [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                   Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36111 Page 18 of 42




     1                            FINAL INSTRUCTION NO. 1515
     2                    THE ROLE OF THE CLAIMS OF A PATENT
     3         Before you can decide many of the issues in this case, you will need to
     4 understand the role of patent “claims.” The patent claims are the numbered sentences
     5 at the end of each patent. The claims are important because it is the words of the claims
     6 that define what a patent covers. The figures and text in the rest of the patent provide a
     7 description and/or examples of the invention and provide a context for the claims, but it
     8 is the claims that define the breadth of the patent’s coverage. Each claim is effectively
     9 treated as if it were a separate patent, and each claim may cover more or less than
    10 another claim. Therefore, what a patent covers depends, in turn, on what each of its
    11 claims covers.
    12         You will first need to understand what each claim covers in order to decide
    13 whether or not there is infringement of the claim and to decide whether or not the claim
    14 is invalid. The law says that it is my role to define the terms of the claims and it is your
    15 role to apply my definitions to the issues that you are asked to decide in this case.
    16 Therefore, as I explained to you at the start of the case, I have determined the meaning
    17 of the claims and I will provide to you my definitions of certain claim terms. You must
    18 accept my definitions of these words in the claims as being correct. It is your job to
    19 take these definitions and apply them to the issues that you are deciding, including the
    20 issues of infringement and validity.
    21
    22
    23
    24
    25
    26
         15
               Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) at
    27
         § B.2.1.
    28
                                                    -17-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36112 Page 19 of 42




     1                           FINAL INSTRUCTION NO. 1616
     2                   HOW A CLAIM DEFINES WHAT IT COVERS
     3         I will now explain how a claim defines what it covers.
     4         A claim sets forth, in words, a set of requirements. Each claim sets forth its
     5 requirements in a single sentence. If a device or a method satisfies each of these
     6 requirements, then it is covered by the claim.
     7         There can be several claims in a patent. Each claim may be narrower or broader
     8 than another claim by setting forth more or fewer requirements. The coverage of a
     9 patent is assessed claim-by-claim. In patent law, the requirements of a claim are often
    10 referred to as “claim elements” or “claim limitations.” When a thing (such as a product
    11 or a process) meets all of the requirements of a claim, the claim is said to “cover” that
    12 thing, and that thing is said to “fall” within the scope of that claim. In other words, a
    13 claim covers a product or process where each of the claim elements or limitations is
    14 present in that product or process.
    15         Sometimes the words in a patent claim are difficult to understand, and therefore
    16 it is difficult to understand what requirements these words impose. It is my job to
    17 explain to you the meaning of the words in the claims and the requirements these words
    18 impose.
    19         By understanding the meaning of the words in a claim and by understanding that
    20 the words in a claim set forth the requirements that a product or process must meet in
    21 order to be covered by that claim, you will be able to understand the scope of coverage
    22 for each claim. Once you understand what each claim covers, then you are prepared to
    23 decide the issues that you will be asked to decide, such as infringement and invalidity.
    24
    25
    26
         16
               Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) at
    27
         § B.2.2.
    28
                                                  -18-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36113 Page 20 of 42




     1                           FINAL INSTRUCTION NO. 1817
     2                    INDEPENDENT AND DEPENDENT CLAIMS
     3         This case involves two types of patent claims: independent claims and dependent
     4 claims.
     5         An “independent claim” sets forth all of the requirements that must be met in
     6 order to be covered by that claim. Thus, it is not necessary to look at any other claim to
     7 determine what an independent claim covers. In this case, claim 19 of the ’936 Patent,
     8 claim 1 of the ’949 Patent, and claim 31 of the ’490 Patent are each independent claims.
     9         Claims 25 and 27 of the ’936 patent, and claims 2 and 8 of the ’949 patent are
    10 “dependent claims.” A dependent claim does not itself recite all of the requirements of
    11 the claim but refers to another claim for some of its requirements. In this way, the
    12 claim “depends” on another claim.         A dependent claim incorporates all of the
    13 requirements of the claim(s) to which it refers. The dependent claim then adds its own
    14 additional requirements. To determine what a dependent claim covers, it is necessary
    15 to look at both the dependent claim and any other claim to which it refers. A product
    16 that meets all of the requirements of both the dependent claim and the claim to which it
    17 refers is covered by that dependent claim.
    18
    19
    20
    21
    22
    23
    24
    25
    26
         17
               Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) at
    27
         § B.2.2a. (Modified to identify independent and dependent claims.)
    28
                                                   -19-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36114 Page 21 of 42




     1                           FINAL INSTRUCTION NO. 2118
     2                          INFRINGEMENT - GENERALLY
     3         I will now instruct you as to the rules you must follow when deciding whether
     4 Qualcomm has proven that Apple infringed any of the claims of the asserted patents.
     5         Patent law gives the owner of a valid patent the right to exclude others from
     6 importing, making, using, offering to sell, or selling the claimed invention within the
     7 United States during the term of the patent. Any person or business entity that has
     8 engaged in any of those acts without the patent owner’s permission infringes the patent.
     9 Here, Qualcomm alleges that Apple’s iPhone 8, iPhone 8 Plus, and iPhone X
    10 containing an Intel baseband chipset infringe claims 19, 25, and 27 of the ’936 patent;
    11 that Apple’s iPhone 7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, and iPhone X containing
    12 an Intel baseband chipset infringe claim 31 of the ’490 patent; and that Apple’s iPhone
    13 7, iPhone 7 Plus, iPhone 8, iPhone 8 Plus, and iPhone X containing an Intel baseband
    14 chipset infringe claims 1, 2, and 8 of the ’949 patent.
    15         A claim of a patent may be infringed directly or indirectly. As explained
    16 further in the following Instructions, direct infringement results if the accused
    17 product is covered by at least one claim of the patent. Indirect infringement results
    18 if the defendant induces another to infringe a claim of a patent or contributes to the
    19 infringement of a claim of a patent by another.
    20
    21
    22
    23
    24
    25
    26
         18
               American Intellectual Property Law Association’ Model Patent Jury Instructions
    27
         (2018) at § V.3.0.
    28
                                                  -20-
                                                             [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36115 Page 22 of 42




     1                             FINAL INSTRUCTION NO. 2619
     2              INDIRECT INFRINGEMENT – ACTIVE INDUCEMENT
     3         In addition, Qualcomm argues that Apple has actively induced another to
     4 infringe the Asserted Claims of the ’936 patent, ’949 patent, or ’490 patent. In order for
     5 Apple to have induced infringement, Apple must have induced another to directly
     6 infringe claim 19, 25, or 27 of the ’936 patent, claim 1, 2 or 8 of the ’949 patent, or
     7 claim 31 of the ’490 patent; if there is no direct infringement by anyone, there can be no
     8 induced infringement. As with direct infringement, you must determine induced
     9 infringement on a claim-by-claim basis.
    10         In order to be liable for inducing infringement, Apple must:
    11         (1) have intentionally taken action that actually induced direct infringement;
    12         (2) have been aware of the asserted patents; and
    13         (3) have known that the acts it was causing would infringe the asserted patents.
    14         Apple may be considered to have known that the acts it was causing would
    15 infringe if it subjectively believed there was a high probability that the direct infringer’s
    16 product or method was patented and nevertheless deliberately took steps to avoid
    17 learning that fact, in other words, willfully blinded itself to the infringing nature of the
    18 direct infringer’s acts.
    19
    20
    21
    22
    23
    24
    25   19
             Model Patent Jury Instructions for the Northern District of California (Dec.
    26 2018) – Instruction 3.7 (modified); 35 U.S.C. § 271(b); Commil USA, LLC v. Cisco
       Systems, Inc., 135 S.Ct. 1920, 19 8-31 (2015); Global-Tech Appliances, Inc. et. al. v.
    27
       SEB S.A., 563 U.S. 754, 769-770 (2011).
    28
                                                -21-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36116 Page 23 of 42




     1                           FINAL INSTRUCTION NO. 2720
     2                        CONTRIBUTORY INFRINGEMENT
     3         In addition to alleging direct infringement, Qualcomm also contends that Apple
     4 has indirectly infringed the ’949 patent, ’936 patent, and ’490 patent. Qualcomm argues
     5 that Apple has contributed to the infringement of the asserted claims of the ’936 patent,
     6 ’949 patent, or ’490 patent by another. Contributory infringement may arise when
     7 someone supplies something that is used to infringe one or more of the patent claims.
     8 As with direct infringement, you must determine contributory infringement on a claim-
     9 by-claim basis.
    10         In order for there to be contributory infringement by Apple, someone other than
    11 Apple must directly infringe claim 19, 25, or 27 of the ’936 patent, claim 1, 2 or 8 of
    12 the ’949 patent, or claim 31 of the ’490 patent; if there is no direct infringement by
    13 anyone, there can be no contributory infringement.
    14         If you find someone has directly infringed the claim 19, 25, or 27 of the ’936
    15 patent, claim 1, 2 or 8 of the ’949 patent, or claim 31 of the ’490 patent, then
    16 contributory infringement exists if:
    17         (1) Apple supplied an important component of the infringing part of the product;
    18         (2) The component is not a common component suitable for non-infringing use;
    19            and
    20
    21
    22
         20
                Model Patent Jury Instructions for the Northern District of California (Dec.
    23
         2018) – Instruction 3.6 (modified); 35 U.S.C. § 271(c); Aro Mfg. Co. v. Convertible
    24   Top Replacement Co., 377 U.S. 476 (1964); PharmaStem Therapeutics, Inc. v. ViaCell,
         Inc. et. al., 491 F.3d 1342, 1356- 58 (Fed. Cir. 2007);; DSU Med. Corp. v. JMS Co.,
    25
         471 F.3d 1293, 1303 (Fed. Cir. 2006); Mentor H/S, Inc. v. Med. Device Alliance, Inc.,
    26   244 F.3d 1365 (Fed. Cir. 2001); Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909
         F.2d 1464, 1469 (Fed. Cir. 1990); Preemption Devices, Inc. v. Minn. Mining & Mfr.
    27
         Co., 803 F.2d 1170, 1174 (Fed. Cir. 1986).
    28
                                                  -22-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36117 Page 24 of 42




     1        (3) Apple supplied the component with the knowledge of the asserted patents and
     2           knowledge that the component was especially made or adapted for use in an
     3           infringing manner.
     4        A “common component suitable for non-infringing use” is a component that has
     5 uses other than as a component of the patented product, and those other uses are not
     6 occasional, farfetched, impractical, experimental, or hypothetical.
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 -23-
                                                            [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36118 Page 25 of 42




     1                             FINAL INSTRUCTION NO. 3021
     2                                      ANTICIPATION
     3         A patent claim is invalid if the claimed invention is not new. For the claim to be
     4 invalid because it is not new, all of its requirements must have existed in a single device
     5 or method that predates the claimed invention, or must have been described in a single
     6 previous publication or patent that predates the claimed invention. In patent law, these
     7 previous devices, methods, publications or patents are called “prior art references.” If a
     8 patent claim is not new, we say it is “anticipated” by a prior art reference.
     9         The description in the written reference does not have to be in the same words as
    10 the claim, but all of the requirements of the claim must be there, either stated or
    11 necessarily implied, so that someone of ordinary skill in the field of the asserted patents
    12 looking at that one reference would be able to make and use the claimed invention.
    13         In determining whether a single item of prior art anticipates a patent claim, you
    14 may consider not only what is expressly disclosed in that item of prior art but also what
    15 is inherently present or disclosed in it or inherently results from its use. Prior art
    16 inherently anticipates a patent claim if the missing requirement or feature would
    17 necessarily be present in the prior art.
    18
    19   21
               Model Patent Jury Instructions for the Northern District of California (Dec.
    20   2018) – Instruction 4.3a1 (modified); 35 U.S.C. § 102(a), (c), (e), (f) and (g); Flex-Rest,
         LLC v. Steelcase, Inc., 455 F.3d 1351, 1358- 60 (Fed. Cir. 2006); Invitrogen Corp. v.
    21
         Biocrest Mfg., L.P., 424 F.3d 1374, 1379-82 (Fed. Cir. 2005); Apotex U.S.A., Inc. v.
    22   Merck & Co., 254 F.3d 1031, 1035 (Fed. Cir. 2001); Mycogen Plant Science, Inc. v.
         Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001); Ecolochem, Inc. v. S. Cal. Edison
    23
         Co., 227 F.3d 1361, 1367-70 (Fed. Cir. 2000); Singh v. Brake, 222 F.3d 1362, 1366-70
    24   (Fed. Cir. 2000); Pannu v. Iolab Corp., 155 F.3d 1344, 1349 (Fed. Cir. 1998); Gambro
         Lundia AB v. Baxter Healthcare Corp., 110 F.3d 1573, 1576-78 (Fed. Cir. 1997);
    25
         Lamb-Weston, Inc. v. McCain Foods, Ltd., 78 F.3d 540, 545 (Fed. Cir. 1996); In re
    26   Bartfeld, 925 F.2d 1450 (Fed. Cir. 1985); Ralston Purina Co. v. Far-Mar-Co, Inc., 772
         F.2d 1570, 1574 (Fed. Cir. 1985); American Stock Exch., LLC v. Mopies, 250 F. Supp.
    27
         2d 323 (S.D.N.Y. 2003); In re Wyer, 655 F.2d 221, 226 (C.C.P.A. 1981).
    28
                                                     -24-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36119 Page 26 of 42




     1        Here is a list of the ways that Apple can show that a patent claim was not new:
     2      if the claimed invention was already publicly known or publicly used by others
     3        in the United States before the conception date of the asserted patent;
     4      if the claimed invention was already patented or described in a printed
     5        publication anywhere in the world before the conception date of the asserted
     6        patent (a reference is a “printed publication” if it is accessible to those interested
     7        in the field, even if it is difficult to find); or
     8      if the claimed invention was already made by someone else in the United States
     9        before the conception date of the asserted patent, if that other person had not
    10        abandoned the invention or kept it secret.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     -25-
                                                                   [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                           Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36120 Page 27 of 42




     1                                FINAL INSTRUCTION NO. 3222
     2                                       STATUTORY BARS
     3           A patent claim is invalid if the patent application was not filed within the time
     4 required by law. This is called a “statutory bar.” For a patent claim to be invalid by a
     5 statutory bar, all of its requirements must have been present in one prior art reference
     6 dated more than one year before the patent application was filed. Apple contends that
     7 the ’936 patent is subject to a statutory bar. Qualcomm disputes this contention. Here
     8 is a list of ways Apple can show that Qualcomm lost the right to patent claims 19, 25,
     9 and 27 of the ’936 patent:
    10         if the claimed invention was already patented or described in a printed
    11           publication anywhere in the world before April 21, 2007 for the ’936 patent (a
    12           reference is a “printed publication” if it is accessible to those interested in the
    13           field, even if it is difficult to find);
    14         if the claimed invention was already being used in the United States before April
    15           21, 2007 for the ’936 patent and that use was not primarily an experimental use
    16           (a) controlled by the inventor, and (b) to test whether the invention worked for its
    17           intended purpose; or
    18
    19
    20
         22
                Model Patent Jury Instructions for the Northern District of California (Dec.
    21
         2018) – Instruction 4.3a2 (modified); 35 U.S.C. § 102(b) and (d); Pfaff v. Wells Elec.
    22   Inc., 525 U.S. 55 (1998); Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374, 1382-
         83 (Fed. Cir. 2005); Schering Corp. v. Geneva Pharms., 339 F.2d 1273 (Fed Cir. 2003);
    23
         Helifix Ltd. v. Blok-Lok, Ltd., 208 F.3d 1339, 1346 (Fed. Cir. 2000); Abbot Labs. v.
    24   Geneva Pharms., Inc., 182 F.3d 1315, 1318 (Fed. Cir. 1999); Finnigan Corp. v. Int’l
         Trade Comm’n, 180 F.3d 1354 (Fed. Cir. 1999); J.A. LaPorte, Inc. v. Norfolk Dredging
    25
         Co., 787 F.2d 1577, 1581 (Fed. Cir. 1986); In re Hall, 781 F.2d 897, 898-99 (Fed. Cir.
    26   1986); D.L. Auld Co. v. Chroma Graphics Corp., 714 F.2d 1144, 1150 (Fed. Cir. 1983);
         Metallizing Eng'g Co. v. Kenyon Bearing & Auto Parts Co., 153 F.2d 516 2d Cir.
    27
         1946).
    28
                                                            -26-
                                                                   [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                           Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36121 Page 28 of 42




     1      if a device or method using the claimed invention was sold or offered for sale in
     2         the United States, and that claimed invention was ready for patenting, before
     3         April 21, 2007 for the ’936 patent.
     4         For claim 19, 25, or 27 of the ’936 patent to be invalid because of a statutory bar,
     5 all the claimed requirements must have been either (1) disclosed in a single prior art
     6 reference, (2) implicitly disclosed in a reference to one skilled in the field, or (3) must
     7 have been present in the reference, whether or not that was understood at the time. The
     8 disclosure in a reference does not have to be in the same words as the claim, but all the
     9 requirements must be there, either described in enough detail or necessarily implied, to
    10 enable someone of ordinary skill in the field of the asserted patent looking at the
    11 reference to make and use the claimed invention.
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     -27-
                                                               [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                       Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36122 Page 29 of 42




     1                            FINAL INSTRUCTION NO. 3423
     2                            LEVEL OF ORDINARY SKILL
     3         In deciding what the level of ordinary skill in the field of invention is, you should
     4 consider all the evidence introduced at trial, including but not limited to: (1) the levels
     5 of education and experience of the inventor and other persons actively working in the
     6 field; (2) the types of problems encountered in the field; (3) prior art solutions to those
     7 problems; (4) rapidity with which innovations are made; and (5) the sophistication of
     8 the technology.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         23
               Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) at
    27
         § B.4.3c(i).
    28
                                                    -28-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36123 Page 30 of 42




     1                           FINAL INSTRUCTION NO. 3724
     2                            DAMAGES - INTRODUCTION
     3         I will now instruct you about the measure of damages. By instructing you on
     4 damages, I am not suggesting which party should win this case, on any issue. If you
     5 find that Apple infringed claim 1, 2, or 8 of the ’949 patent, claim 19, 25, or 27 of the
     6 ’936 patent, or claim 31 of the ’490 patent, you must then determine the amount of
     7 money damages to be awarded to Qualcomm to compensate it for that infringement.
     8         The damages you award must be adequate to compensate Qualcomm for the
     9 infringement. They are not meant to punish an infringer. If you find infringement,
    10 Qualcomm is entitled to recover no less than a reasonable royalty for each infringing
    11 sale.
    12         Qualcomm has the burden to establish the amount of its damages by a
    13 preponderance of the evidence. In other words, you should award only those damages
    14 that Qualcomm more likely than not suffered. While Qualcomm is not required to
    15 prove the amount of its damages with mathematical precision, it must prove them with
    16 reasonable certainty. You may not award damages that are speculative, damages that
    17 are only possible, or damages that are based on guesswork.
    18         In this case, Qualcomm seeks a reasonable royalty. A reasonable royalty is
    19 defined as the money amount Qualcomm and Apple would have agreed upon as a fee
    20 for use of the invention at the time prior to when infringement began.
    21
    22
    23
    24
    25
         24
    26        Federal Circuit Bar Association Model Patent Jury Instructions (July 2016) at §
       B.6.1. Modified to remove paragraph regarding RAND encumbered patents, and
    27
       identify the relevant parties.
    28
                                               -29-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36124 Page 31 of 42




     1                          FINAL INSTRUCTION NO. 4225
     2                        COMMUNICATION WITH COURT
     3         If it becomes necessary during your deliberations to communicate with me, you
     4 may send a note through the clerk, signed by any one or more of you. No member of
     5 the jury should ever attempt to communicate with me except by a signed writing. I will
     6 not communicate with any member of the jury on anything concerning the case except
     7 in writing or here in open court. If you send out a question, I will consult with the
     8 lawyers before answering it, which may take some time. You may continue your
     9 deliberations while waiting for the answer to any question. Remember that you are not
    10 to tell anyone—including the court—how the jury stands, whether in terms of vote
    11 count or otherwise, until after you have reached a unanimous verdict or have been
    12 discharged.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         25
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 3.3.
    28
                                                 -30-
                                                            [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36125 Page 32 of 42




     1                           FINAL INSTRUCTION NO. 4326
     2                                RETURN OF VERDICT
     3         A verdict form has been prepared for you. After you have reached unanimous
     4 agreement on a verdict, your presiding juror should complete the verdict form
     5 according to your deliberations, sign and date it, and advise the clerk that you are ready
     6 to return to the courtroom.
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         26
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 3.5.
    28
                                                   -31-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36126 Page 33 of 42




     1                            FINAL INSTRUCTION NO. 4527
     2                               DUTY TO DELIBERATE
     3         Before you begin your deliberations, elect one member of the jury as your
     4 presiding juror. The presiding juror will preside over the deliberations and serve as the
     5 spokesperson for the jury in court.
     6         You shall diligently strive to reach agreement with all of the other jurors if you
     7 can do so. Your verdict must be unanimous.
     8         Each of you must decide the case for yourself, but you should do so only after
     9 you have considered all of the evidence, discussed it fully with the other jurors, and
    10 listened to their views.
    11         It is important that you attempt to reach a unanimous verdict but, of course, only
    12 if each of you can do so after having made your own conscientious decision. Do not be
    13 unwilling to change your opinion if the discussion persuades you that you should. But
    14 do not come to a decision simply because other jurors think it is right, or change an
    15 honest belief about the weight and effect of the evidence simply to reach a verdict.
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
         27
               Manual of Model Civil Jury Instructions for the District Courts of the Ninth
    27
         Circuit (Jan. 2019) – Instruction 3.1.
    28
                                                   -32-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36127 Page 34 of 42




     1                          FINAL INSTRUCTION NO. 4628
     2                               WHAT IS EVIDENCE
     3        The evidence you are to consider in deciding what the facts are consists of:
     4        1.    The sworn testimony of any witness;
     5        2.    The exhibits that are admitted into evidence;
     6        3.    Any facts to which the lawyers have agreed; and
     7        4.    Any facts that I have instructed you to accept as proved.
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27   28
              Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 1.9.
    28
                                                 -33-
                                                            [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36128 Page 35 of 42




     1                               FINAL INSTRUCTION NO. 4729
     2                                WHAT IS NOT EVIDENCE
     3        In reaching your verdict, you may consider only the testimony and exhibits
     4 received into evidence. Certain things are not evidence, and you may not consider them
     5 in deciding what the facts are. I will list them for you:
     6        1.     Arguments and statements by lawyers are not evidence. The lawyers are
     7               not witnesses. What they have said in their opening statements, closing
     8               arguments and at other times is intended to help you interpret the
     9               evidence, but it is not evidence. If the facts as you remember them differ
    10               from the way the lawyers have stated them, your memory of them
    11               controls.
    12        2.     Questions and objections by lawyers are not evidence. Attorneys have a
    13               duty to their clients to object when they believe a question is improper
    14               under the rules of evidence. You should not be influenced by the
    15               objection or by the court’s ruling on it.
    16        3.     Testimony that is excluded or stricken, or that you have been instructed to
    17               disregard, is not evidence and must not be considered. In addition some
    18               evidence was received only for a limited purpose; when I have instructed
    19               you to consider certain evidence only for a limited purpose, you must do
    20               so and you may not consider that evidence for any other purpose.
    21        4.     Anything you may have seen or heard when the court was not in session is
    22               not evidence. You are to decide the case solely on the evidence received
    23               at the trial.
    24
    25
    26
    27   29
              Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 1.10.
    28
                                                  -34-
                                                                 [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                         Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36129 Page 36 of 42




     1                                FINAL INSTRUCTION NO. 4930
     2                                CREDIBILITY OF WITNESSES
     3         In deciding the facts in this case, you may have to decide which testimony to
     4 believe and which testimony not to believe. You may believe everything a witness
     5 says, or part of it, or none of it.
     6         In considering the testimony of any witness, you must take into account:
     7         1.     The opportunity and ability of the witness to see or hear or know the thing
     8                testified to;
     9         2.     The witness’s memory;
    10         3.     The witness’s manner while testifying;
    11         4.     The witness’s interest in the outcome of the case, if any;
    12         5.     The witness’s bias or prejudice, if any;
    13         6.     Whether other evidence contradicted the witness’s testimony;
    14         7.     The reasonableness of the witness’s testimony in light of all the evidence;
    15                and
    16         8.     Any other factors that bear on believability.
    17         Sometimes a witness may see something that is not consistent with something
    18 else he or she said. Sometimes different witnesses will give different versions of what
    19 happened. People often forget things or make mistakes in what they remember. Also,
    20 two people may see the same event but remember it differently. You may consider
    21 these differences, but do not decide that testimony is untrue just because it differs from
    22 other testimony.
    23         However, if you decide that a witness has deliberately testified untruthfully about
    24 something important, you may choose not to believe anything that witness said. On the
    25
    26
         30
                Ninth Circuit Manual of Model Civil Jury Instructions (2017 Edition, Updated
    27
         Sept. 2018) at § 1.14.
    28
                                                   -35-
                                                                 [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                         Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36130 Page 37 of 42




     1 other hand, if you think the witness testified untruthfully about some things but told the
     2 truth about others, you may accept the part you think is true and ignore the rest.
     3         The weight of the evidence as to a fact does not necessarily depend on the
     4 number of witnesses who testify. What is important is how believable the witnesses
     5 were, and how much weight you think their testimony deserves.
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   -36-
                                                              [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                      Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36131 Page 38 of 42




     1                            FINAL INSTRUCTION NO. 5031
     2                                    EXPERT OPINION
     3         You have heard testimony for Qualcomm from [COURT TO PROVIDE
     4 NAMES OF WITNESSES WHO GAVE TESTIMONY AND WERE ACCEPTED AS
     5 EXPERTS] as well as testimony for Apple from [COURT TO PROVIDE NAMES OF
     6 WITNESSES WHO GAVE TESTIMONY AND WERE ACCEPTED AS EXPERTS]
     7 who testified to opinions and the reasons for his opinions. This opinion testimony is
     8 allowed, because of the education or experience of this witness.
     9         Such opinion testimony should be judged like any other testimony. You may
    10 accept it or reject it, and give it as much weight as you think it deserves, considering the
    11 witness’s education and experience, the reasons given for the opinion, and all the other
    12 evidence in the case.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
         31
    26       Ninth Circuit Manual of Model Civil Jury Instructions (Jan. 2019) at § 2.13.
       Modified to identify expert witnesses. Modified to provide Court opportunity to name
    27
       witnesses who gave testimony and were accepted as experts.
    28
                                               -37-
                                                                [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                        Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36132 Page 39 of 42




     1
     2 DATED: March 1, 2019
     3
         By: /s/ Nina S. Tallon                 By: /s/ Michelle A. Clark
     4
         Nina S. Tallon, DC Bar No. 479481      QUINN EMANUEL URQUHART
     5
         pro hac vice,                          & SULLIVAN, LLP
     6   nina.tallon@wilmerhale.com             David A. Nelson (pro hac vice)
         WILMER CUTLER PICKERING HALE AND       (Ill. Bar No. 6209623)
     7
         DORR LLP                               davenelson@quinnemanuel.com
     8   1875 Pennsylvania Avenue NW            Stephen Swedlow (pro hac vice)
         Washington, DC 20006                   (Ill. Bar No. 6234550)
     9
         Phone: 202-663-6000 /                  stephenswedlow@quinnemanuel.com
    10   Fax: 202-663-6363                      191 N. Wacker Dr., Suite 2700
                                                Chicago, Illinois 60606
    11 Mark D. Selwyn, SBN 244180,
                                                Telephone: (312) 705-7400
    12 mark.selwyn@wilmerhale.com               Facsimile: (312) 705-7401
       WILMER CUTLER PICKERING HALE AND
    13 DORR LLP                                 Scott L. Watson (SBN 219147)
    14 950 Page Mill Road                       scottwatson@quinnemanuel.com
       Palo Alto, CA 94304                      Joseph C. Sarles (SBN 254750)
    15 Phone: 650-858-6000 /                    josephsarles@quinnemanuel.com
    16 Fax: 650-858-6100                        Valerie A. Lozano (SBN 260020)
                                                valerielozano@quinnemanuel.com
    17 William F. Lee, MA Bar No. 291960        Patrick T. Schmidt (SBN 274777)
    18 pro hac vice,                            patrickschmidt@quinnemanuel.com
       william.lee@wilmerhale.com               865 South Figueroa Street, 10th Floor
    19 Joseph J. Mueller, MA Bar No. 647567     Los Angeles, CA 90017
    20 pro hac vice,                            Telephone: (213) 443-3000
       joseph.mueller@wilmerhale.com            Facsimile: (213) 443-3100
    21 Timothy Syrett, MA Bar No. 663676
    22 pro hac vice,                            Richard W. Erwine (pro hac vice)
       timothy.syrett@wilmerhale.com            (N.Y. Bar No. 2753929)
    23 WILMER CUTLER PICKERING HALE AND         richarderwine@quinnemanuel.com
    24 DORR LLP                                 Alexander Rudis (pro hac vice
       60 State Street                          forthcoming)
    25 Boston, MA 02109                         (N.Y. Bar No. 4232591)
    26 Phone: 617-526-6000 /                    alexanderrudis@quinnemanuel.com
       Fax: 617-526-5000                        Patrick D. Curran (SBN 241630)
    27                                          patrickcurran@quinnemanuel.com
       Juanita R. Brooks, SBN 75934,            51 Madison Avenue, 22nd Floor
    28
                                              -38-
                                                        [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36133 Page 40 of 42




     1 brooks@fr.com                            New York, NY 10010
       Seth M. Sproul, SBN 217711,              Telephone: (212) 849-7000
     2
       sproul@fr.com                            Facsimile: (212) 849-7100
     3 Frank Albert, SBN 247741,
       albert@fr.com                            Sean S. Pak (SBN 219032)
     4                                          seanpak@quinnemanuel.com
       Joanna M. Fuller, SBN 266406,
     5 jfuller@fr.com                           Michael D. Powell (SBN 202850)
       Robert M. Yeh, SBN 286018,               mikepowell@quinnemanuel.com
     6                                          Michelle Ann Clark (SBN 243777)
       ryeh@fr.com
     7 FISH & RICHARDSON P.C.                   michelleclark@quinnemanuel.com
       12390 El Camino Real                     Andrew M. Holmes (SBN 260475)
     8                                          drewholmes@quinnemanuel.com
       San Diego, CA 92130
     9 Phone: 858-678-5070 /                    50 California Street, 22nd Floor
       Fax: 858-678-5099                        San Francisco, California 94111
    10                                          Telephone: (415) 875-6600
    11 Katherine D. Prescott, SBN 215496        Facsimile: (415) 857-6700
       prescott@fr.com
    12 Betty H. Chen, SBN 24056720              Attorneys for Plaintiff and
    13 betty.chen@fr.com                        Counterclaim Defendants
       FISH & RICHARDSON P.C.                   QUALCOMM INCORPORATED
    14 500 Arguello Street, Suite 500           and QUALCOMM
    15 Redwood City, CA 94063                   TECHNOLOGIES, INC.
       Phone: 650-839-5070 /
    16 Fax: 650-839-5071
    17
       Ruffin B. Cordell, DC Bar No. 445801
    18 pro hac vice, cordell@fr.com
    19 Lauren A. Degnan, DC Bar No. 452421
       pro hac vice, degnan@fr.com
    20 FISH & RICHARDSON P.C.
    21 1000 Maine Avenue, S.W. Suite 1000
       Washington, D.C. 20024
    22 Phone: 202-783-5070 /
    23 Fax: 202-783-2331
    24 William A. Isaacson, DC
       Bar No. 414788
    25 pro hac vice, wisaacson@bsfllp.com
    26 Karen L. Dunn, DC Bar No. 1002520
       pro hac vice, kdunn@bsfllp.com
    27
       BOIES, SCHILLER & FLEXNER LLP
    28 1401 New York Avenue, N.W.
                                              -39-
                                                       [PROPOSED] JOINT JURY INSTRUCTIONS
                                                               Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36134 Page 41 of 42




     1 Washington, DC 20005
       Phone: 202-237-2727 /
     2
       Fax: 202-237-6131
     3
       Benjamin C. Elacqua, TX
     4 SBN 24055443
     5 pro hac vice, elacqua@fr.com
       John P. Brinkmann, TX
     6 SBN 24068091
     7 pro hac vice, brinkmann@fr.com
       FISH & RICHARDSON P.C.
     8 One Houston Center, 28th Floor
     9 1221 McKinney
       Houston, TX 77010
    10 Phone: 713-654-5300 /
    11 Fax: 713-652-0109
    12 Brian P. Boyd, GA SBN 553190
    13 pro hac vice, bboyd@fr.com
       FISH & RICHARDSON P.C.
    14 1180 Peachtree St., NE, 21ST Floor
    15 Atlanta, GA 30309
       Phone: 404-892-5005 /
    16 Fax: 404-892-5002
    17 Attorneys for Defendant and Counter-
    18 Claim Plaintiff Apple Inc.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              -40-
                                                      [PROPOSED] JOINT JURY INSTRUCTIONS
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 637 Filed 03/01/19 PageID.36135 Page 42 of 42




     1
     2                           CERTIFICATE OF SERVICE
     3        The undersigned hereby certifies that a true and correct copy of the above and
     4 foregoing document has been served on March 1, 2019 to all counsel of record who
     5 are deemed to have consented to electronic service via the Court’s CM/ECF system
     6 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
     7 mail, facsimile and/or overnight delivery.
     8        Executed on March 1, 2019 at San Diego, California.
     9
    10                                     /s/ Michelle A. Clark
    11                                        Michelle A. Clark
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -41-
                                                           [PROPOSED] JOINT JURY INSTRUCTIONS
                                                                   Case No. 3:17-cv-1375-DMS-MDD
